DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 11, 2021 has been entered.  Claims 1, 9 and 17 have been amended.  Claims 1-20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0062450) in view of Nurmi (US 2012/0047380, cited in IDS dated 1/15/2021), and further in view of Li et al. (US 2019/0122601).  
   	Regarding claim 1, Han discloses an electronic device (Fig. 1; [0045]-[0046], e.g., an electronic device 100) comprising:

a wireless communication circuit ([0054], e.g., wireless communication devices 170);   
a processor ([0048], e.g., processor 120) operatively coupled with the display and the wireless communication circuit; and
a memory operatively coupled with the processor ([0048], e.g., memory 130), wherein the memory stores instructions that, upon execution, enable the processor to:
select a first mode (Fig. 5; [0161], e.g., a normal mode) of displaying a first graphical user interface (GUI) on the display by using a first number of colors in a first state where all the pixels are turned on (Fig. 10; [0211]-[0213], e.g., displaying a first GUI on the display 160 using a first number of colors in a normal state where all the pixels are turned on, also see [0061]),  
based on at least one of a state of the electronic device, content of a GUI or a use pattern of a user (Figs 5 and 10; [0164]-[0165], [0214], e.g., when the electronic device is converted from the normal mode into a low power mode), 
select a second mode of displaying a second GUI on the display by using a second number of colors in a second state where some of the pixels are turned off, the second number being less than the first number (Fig. 10; [0061], [0165], [0214]-[0215], e.g., select a simple mode of a displaying a simplified GUI on the display 160 by using a second number of colors in a low power mode where some of the pixels are turned off); or a third mode of displaying a third GUI on the display by using a third number of colors in the second state where some of the pixels are turned off (Fig. 10; [0061], [0165], [0216], e.g., transition from the simple mode to a low power mode in response to a predetermined period of time.  In the low power mode, a low 
display the second GUI on a display area of the display by using the second number of colors when the second mode is selected in the second state (see Fig. 10; [0215]); and 
display the third GUI on the display area of the display by using the third number of colors when the third mode is selected in the second state (see Fig. 10; [0216]). 
Han does not specifically disclose the processor configured to: select one of the second mode or the third mode when the electronic device is converted into the low power mode; and display the third GUI on the display by using the first number of colors.
However, Nurmi discloses an electronic device (Fig. 2; [0021], e.g., a mobile terminal 10) comprising: a controller (e.g., processor 40) configured to: 
selecting one of a second mode or a third mode when the electronic device is converted into a low power mode (Fig. 6; [0037], e.g.,  in a low power mode, the second or third modes can be achieved by receiving a user input directing the mobile terminal to operate in the second or third modes.  Further, operation in the second or third modes may be influenced by the power consumption level selected by the user as described above or by the remaining battery life).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nurmi in the invention of Han for selecting one of second mode or third mode when the electronic device enters a low power mode so that the electronic device can set a second mode or a third mode according to a user input.
Han in view of Nurmi does not specifically disclose the processor configured to: display the third GUI on the display by using the first number of colors.


select a first mode ([0036], e.g., a normal working mode) of displaying a first image on a display by using a first number of colors ([0036], [0085], e.g., when the display screen is in a normal working mode, the display screen is controlled to display pictures with a high color depth bit value); 
select a second mode of displaying a second image on the display by using a second number of colors ([0036], [0085], e.g., when the display screen is in an energy-saving working mode, the display screen is controlled to display pictures with a low color depth bit value); and 
select a third mode of displaying a third image on the display by using the first number of colors in a first region of the display ([0036], [0085], e.g., when the display screen is in a smart working mode, a portion of the display screen is controlled to display pictures with the high color depth bit value while other portion of the display screen is displayed with the low color depth bit value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of use the teachings of Li in the invention of Han in view of Nurmi for displaying a third GUI in the third mode by using a portion of pixels and a first number of colors of a display so that the power consumption of a display device can be greatly reduced while not influencing user experiences ([0036], [0053] of Li). 

Regarding claim 7, Han further discloses the electronic device of claim 1, further comprising instructions that enable the processor to: identify a battery level of the electronic 
identify a battery level of the electronic device on the basis of a state of the electronic device (Fig. 6; [0037], e.g., when the mobile terminal enters the low power mode, the processor configured to determine the remaining batter life); and
select the second mode of displaying graphics on a display or the third mode of displaying graphics on the display in response to the remaining battery level of the electronic device (e.g., operation in the second or third modes may be influenced by the power consumption level selected by the user as described above or by the remaining battery life).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Han in view of Nurmi and Li for identifying a battery level of an electronic device when the electronic device enters a low power mode so that the electronic device can set a second mode or a third mode in accordance with the remaining battery level.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the second mode if the remaining battery level is being lower than a battery level threshold because the power consumption when a display screen is in the third mode is greater than power consumption when the display screen is in the second mode.

Regarding claim 9, Han discloses a method for operating an electronic device (Fig. 1; [0046], e.g., electronic device 100), the method comprising: 
identifying at least one of a state of the electronic device, a content of a graphical user interface (GUI) or a use pattern of a user (Figs 5 and 10; [0164]-[0165], [0214], e.g., a state of 
selecting a first mode in a first state (Fig. 5; [0161], e.g., select a normal mode); and 
selecting a second mode or a third mode in a second state on the basis of the at least one of the state of the electronic device number (Fig. 10; [0061], [0165], [0214]-[0216], e.g., select a simple mode of a displaying a simplified GUI on the display 160 by using a second number of colors in a low power mode where some of the pixels are turned off, or a low power mode of a displaying a low power GUI on the display 160 by using a third number of colors in a low power mode where some of the pixels are turned off);
wherein the first mode comprised displaying a first (GUI) on a display by using a first number of colors in the first state where all the pixels are turned on (Fig. 10; [0211]-[0213], e.g., displaying a first GUI on the display 160 using a first number of colors in a normal state where all the pixels are turned on, also see [0061]),  
wherein the second mode comprises displaying a second GUI on the display by using a second number of colors in the second state where some of the pixels are turned off, the second number being less than the first number (Fig. 10; [0061], [0165], [0214]-[0215], e.g., select a simple mode of a displaying a simplified GUI on the display 160 by using a second number of colors in a low power mode where some of the pixels are turned off),
wherein the third mode comprises displaying a third GUI on the display by using a third number of colors in the second state where some of the pixels are turned off (Fig. 10; [0061], [0165], [0216], e.g., transition from the simple mode to a low power mode in response to a predetermined period of time.  In the low power mode, a low power GUI is displayed on the 
display the second GUI on a display area of the display by using the second number of colors when the second mode is selected in the second state (see Fig. 10; [0215]), and 
display the third GUI on the display area of the display by using the third number of colors when the third mode is selected in the second state (see Fig. 10; [0216]). 
Han does not specifically disclose the method comprising: selecting one of the second mode or the third mode when the electronic device is converted into the low power mode; and display the third GUI on the display by using the first number of colors.
However, Nurmi discloses an electronic device (Fig. 2; [0021], e.g., a mobile terminal 10) comprising: a controller (e.g., processor 40) configured to: 
selecting one of a second mode or a third mode when the electronic device is converted into a low power mode (Fig. 6; [0037], e.g.,  in a low power mode, the second or third modes can be achieved by receiving a user input directing the mobile terminal to operate in the second or third modes.  Further, operation in the second or third modes may be influenced by the power consumption level selected by the user as described above or by the remaining battery life).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nurmi in the invention of Han for selecting one of second mode or third mode when the electronic device enters a low power mode so that the electronic device can set a second mode or a third mode according to a user input.
Han in view of Nurmi does not specifically disclose the method comprising: displaying the third GUI on the display by using the first number of colors.


select a first mode ([0036], e.g., a normal working mode) of displaying a first image on a display by using a first number of colors ([0036], [0085], e.g., when the display screen is in a normal working mode, the display screen is controlled to display pictures with a high color depth bit value); 
select a second mode of displaying a second image on the display by using a second number of colors ([0036], [0085], e.g., when the display screen is in an energy-saving working mode, the display screen is controlled to display pictures with a low color depth bit value); and 
select a third mode of displaying a third image on the display by using the first number of colors in a first region of the display ([0036], [0085], e.g., when the display screen is in a smart working mode, a portion of the display screen is controlled to display pictures with the high color depth bit value while other portion of the display screen is displayed with the low color depth bit value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of use the teachings of Li in the invention of Han in view of Nurmi for displaying a third GUI in a third mode by using a portion of pixels and a first number of colors of a display so that the power consumption of a display device can be greatly reduced while not influencing user experiences ([0036], [0053] of Li).

Regarding claim 15, Han further discloses the method of claim 9, wherein selecting the first mode, the second mode or the third mode comprises: measuring a battery level of the 
identify a battery level of the electronic device on the basis of a state of the electronic device (Fig. 6; [0037], e.g., when the mobile terminal enters a low power mode, the processor configured to determine the remaining batter life); and
select the second mode of displaying graphics on a display or the third mode of displaying graphics on the display in response to the remaining battery level of the electronic device (e.g., operation in the second or third modes may be influenced by the power consumption level selected by the user as described above or by the remaining battery life).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Han in view of Nurmi and Li for identifying a battery level of an electronic device when the electronic device enters a low power mode so that the electronic device can set a second mode or a third mode in accordance with the remaining battery level.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the second mode if the remaining battery level is being lower than a battery level threshold or the third mode if the remaining battery level exceeding the battery level threshold because the power consumption when a display screen is in the third mode is greater than power consumption when the display screen is in the second mode.

Regarding claim 17, Han discloses a non-transitory computer-readable storage medium for storing one or more programs (Fig. 1; [0237]) for: 

selecting a first mode (Fig. 8, [0124], e.g., a full-screen display mode) of displaying a first image on a display by using a first number of colors in a first state where all the pixels are turned on (Figs. 5 and 8; [0124], e.g., display information on the full screen of a display panel by using eight colors); 
based on at least one of a state of the electronic device, content of a GUI or a use pattern of a user (Figs 5 and 10; [0164]-[0165], [0214], e.g., a state of the electronic device such as the electronic device is converted from the normal mode into a low power mode), selecting a second mode of displaying a second GUI on the display by using a second number of colors in a second state where some of the pixels are turned off, the second number being less than the first number (Fig. 10; [0061], [0165], [0214]-[0215], e.g., select a simple mode of a displaying a simplified GUI on the display 160 by using a second number of colors in a low power mode where some of the pixels are turned off); or a third mode of displaying a third GUI on the display by using a third number of colors in the second state where some of the pixels are turned off (Fig. 10; [0061], [0165], [0216], e.g., transition from the simple mode to a low power mode in response to a predetermined period of time.  In the low power mode, a low power GUI is displayed on the display 160 by using a third number of colors in a low power mode where some of the pixels are turned off);
displaying the second GUI on a display area of the display by using the second number of colors when the second mode is selected in the second state (see Fig. 10; [0215]); and 

Han does not specifically disclose the non-transitory computer-readable storage medium for storing one or more programs for:
selecting one of the second mode or the third mode when the electronic device is converted into the low power mode; and displaying the third GUI on the display by using the first number of colors.
However, Nurmi discloses an electronic device (Fig. 2; [0021], e.g., a mobile terminal 10) comprising: a controller (e.g., processor 40) configured to: 
selecting one of a second mode or a third mode when the electronic device is converted into a low power mode (Fig. 6; [0037], e.g.,  in a low power mode, the second or third modes can be achieved by receiving a user input directing the mobile terminal to operate in the second or third modes.  Further, operation in the second or third modes may be influenced by the power consumption level selected by the user as described above or by the remaining battery life).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nurmi in the invention of Han for selecting one of second mode or third mode when the electronic device enters a low power mode so that the electronic device can set a second mode or a third mode according to a user input.
Han in view of Nurmi does not specifically disclose the method comprising: displaying the third GUI on the display by using the first number of colors.
However, Li discloses a display device comprising: a processor (Fig. 1; [0032]-[0036], e.g., a processor 12) configured to: 

select a second mode of displaying a second image on the display by using a second number of colors ([0036], [0085], e.g., when the display screen is in an energy-saving working mode, the display screen is controlled to display pictures with a low color depth bit value); and 
select a third mode of displaying a third image on the display by using the first number of colors in a first region of the display ([0036], [0085], e.g., when the display screen is in a smart working mode, a portion of the display screen is controlled to display pictures with the high color depth bit value while other portion of the display screen is displayed with the low color depth bit value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of use the teachings of Li in the invention of Han for displaying a third  GUI in a third modeby using a portion of pixels and a first number of colors of a display so that the power consumption of a display device can be greatly reduced while not influencing user experiences ([0036], [0053] of Li). 

6.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0062450) in view of Nurmi (US 2012/0047380) and Li et al. (US 2019/0122601), and further in view of Ichikura (US 2006/0119562).     
Regarding claim 2, Li further discloses the electronic device, wherein the second number comprises eight (see [0091]).

However, Ichikura discloses a display device operable in the eight color mode and the two hundred and sixty thousand color mode ([0069], [0075]-[0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ichikura in the invention of Han in view of Nurmi and Li for displaying a second mode GUI on the display by using eight colors and a displaying a first mode GUI on the display by using two hundred and sixty thousand because as taught by Ichikura the eight-color mode consumes the least display driving current (see [0075]).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to set the first number to approximately one hundred and sixty thousand so that additional power can be saved without loss of image quality.

Regarding claim 10, this claim is rejected under the same rationale as claim 2. 

7.	Claims 3-5, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0062450) in view of Nurmi (US 2012/0047380) and Li et al. (US 2019/0122601), and further in view of Bull et al. (US 2009/0058842).
Regarding claim 3, Han in view of Nurmi and Li does not disclose the electronic device of claim 1, further comprising instructions that enable the processor to: identify whether the GUI is related to at least one selected application program; and select the second mode or the third mode on the basis of least part of the identifying.

a display comprising: a plurality of pixels 
a memory operatively coupled with a processor ([0029]-[0031], e.g., memory 104, processor 102), wherein the memory stores instructions that, upon execution, enable the processor to:
identifying whether a GUI is related to at least one selected application program; and 
select a full-color mode or a reduced-color mode on the basis of least part of the identifying (Figs 2 and 6; [0023]-[0025], [0028], [0038]-[0040], [0074]-[0076], e.g., if a selected application program belongs to a first application class that has higher power consumption, a GUI can be displayed in a full-color mode.  On the other hand, if a selected application program belongs to a second application class that has lower power consumption, the GUI can be displayed in a reduce-color mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Bull in the invention of Han in view of Nurmi and Li for selecting a second mode or a low power mode based on a power consumption level of an application program because this will result in the electronic device being more efficient with regard to its power consumption and can improve battery life (see [0018] of Bull). 





It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Han in view of Murmi, Li and Bull for selecting a simple mode in response to a GUI being related to a selected application that has a higher power consumption in order to display a full color image to a user and meanwhile the power consumption can be reduced.  

Regarding claim 5, Han in view of Nurmi, Li and Bull further discloses the electronic device of claim 3, wherein the at least one selected application program comprises at least one application program which is selected based on a power consumption level of the electronic device among application programs installed in the electronic device (Bull, [0024], [0038], e.g., the preview panes that belongs to the second application class have lower power consumption).

Regarding claim 11, this claim is rejected under the rationale as claim 3.

Regarding claim 12, Han in view of Nurmi and Li does not disclose the method of claim 11, wherein selecting the first mode, the second mode or the third mode comprises: selecting the second mode, in response to the GUI being related to the at least one selected application 
However, Bull further discloses the method, wherein selecting the full-color mode or the reduced-color mode comprises:
selecting the second mode, in response to the GUI being related to the at least one selected application program (Figs 2 and 6; [0023]-[0025], [0028], [0038]-[0040], [0074]-[0076], e.g., select the reduced-color mode in response to the GUI being related to the second application class that has lower power consumption); and 
selecting the third mode, in response to the GUI not being related to the at least one selected application program (Figs 2 and 6; [0023]-[0025], [0028], [0038]-[0040], [0074]-[0076], e.g., select the full-color mode in response to the GUI not being related to the second application class that has lower power consumption). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Han in view of Nurmi, Li and Bull for selecting a low power mode in response to a GUI being related to a selected application that has a lower power consumption and selecting a simple mode in response to a GUI being related to a selected application that has a higher power consumption in order to display an image based on an application class and meanwhile the power consumption can be reduced.  

Regarding claim 13, this claim is rejected under the rationale as claim 5.
Regarding claim 18, this claim is rejected under the rationale as claim 3.
Regarding claim 19, this claim is rejected under the rationale as claim 12.

.	

8.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0062450) in view of Nurmi (US 2012/0047380), Li et al. (US 2019/0122601), and further in view of Gandhi et al. (US 2013/0082607).   
	 Regarding claim 6, Han in view of Nurmi and Li does not disclose the electronic device of claim 1, further comprising instructions that enable the processor to: identify a color necessary for displaying the content of the GUI; and select the third mode in response to the color comprising a color not included in the second number of colors.  
	However, Gandhi discloses a display apparatus configured to: identify a color necessary for displaying a content (Fig. 11; [0185], [0189], [0192], e.g., identifying a color gamut for a content); select a first display mode in response to the color comprising a color included in black and white colors; and select a second display mode in response to the color comprising a color not included in the black and white colors (e.g., video content requires a large color gamut while text content require a black and white display).    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gandhi in the invention of Han in view of Nurmi and Li for identifying a color necessary for displaying a content of a GUI and selecting a second mode or a third mode in accordance with the color of the content of the GUI because it would save power while adequately displaying images that do not require a large color gamut such as text (see [0192 of Gandhi).  

	Regarding claim 14, this claim is rejected under the same rationale as claim 6. 

9.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0062450) in view of Nurmi (US 2012/0047380) and Li et al. (US 2019/0122601), and further in view of Kim (US 2018/0181265).   
Regarding claim 8, Han in view of Nurmi and Li does not specifically disclose the electronic device of claim 1, further comprising instructions that enable the processor to: identify a time point of deletion of a notification event related to at least one application program on the basis of the use pattern of the user; and select the second mode or the third mode on the basis of the deletion time point. 
However, Kim discloses an electronic device (Fig. 1; [0083], e.g., device 100) comprising: a processor (e.g., 108) configured to identify a time point of deletion of a notification event related to at least one application on the basis of the use pattern of a user (Fig. 21A; [0278], e.g., the user selects five minutes (5 m) for notification (the device displays a message that the time-expiring statement will be delete in five minutes)); and change a display color on the basis of the deletion time point (see Fig. 21B; [0279], e.g., time-expiring statements have different textbox colors than other non-time-expiring statements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Han in view of Nurmi and  Li for identifying a time point of deletion of a notification event related to at least one application on the basis of the use pattern of a user and selecting a second mode of an electronic device so that a color of a display can be changed to notify the user that the display of the notification event will be deleted when an expiration time has elapsed.  



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.